Case 1:18-cv-20394-RNS Document 130 Entered on FLSD Docket 09/24/2019 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

   UNITED STATES OF AMERICA ex rel.)
   DEREK LEWIS and JOEY NEIMAN,    )
                                   )
           Plaintiffs,             )
                                   )
           v.                      )
                                                             Case No. 18-CV-20394-RNS
                                   )
   COMMUNITY HEALTH SYSTEMS, INC., )
   et al.,                         )
                                   )
           Defendants.             )
                                   /

                 NOTICE OF APPEARANCE AND REQUEST FOR NOTICES

         Daryl L. Saylor, of the law firm of Lash & Goldberg LLP, initially made an appearance for

  Defendants Community Health Systems, Inc., CHSPSC, LLC and 97 hospitals. See Doc. No. 116,

  Exh. 1. The 97 hospitals are listed in Exhibit A attached hereto. Mr. Saylor hereby gives notice

  of appearance in this case on behalf of the Defendants listed in Exhibit B attached hereto (together

  with the hospitals listed in Exhibit A, the “Defendant Hospitals”), and requests service of all

  notices, pleadings, and other papers filed and/or served in this case as required by the Federal Rules

  of Civil Procedure or by Order of the Court.

                                                        Respectfully submitted,

                                                        By: /s/ Daryl L. Saylor
                                                        Daryl L. Saylor
                                                        Florida Bar No. 100376
                                                        Email: dsaylor@lashgoldberg.com
                                                        LASH & GOLDBERG LLP
                                                        100 Southeast 2nd Street, Suite 1200
                                                        Miami, FL 33131-2158
                                                        Phone: (305) 347-4040
                                                        Fax: (305) 347-4050
                                                        Counsel for Defendants Community Health
                                                        Systems, Inc., CHSPSC, LLC and the
                                                        Defendant Hospitals
Case 1:18-cv-20394-RNS Document 130 Entered on FLSD Docket 09/24/2019 Page 2 of 3
                                                                        Case No. 18-CV-20394-RNS


                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on September 24, 2019, I electronically filed the foregoing with
  the Clerk of the Court by using the CM/ECF system. I also certify that the foregoing document is
  being served this day on all counsel of record or pro se parties identified below in the Service List
  in the manner specified, either via transmission of Notices of Electronic Filing generated by
  CM/ECF or in some other authorized manner for those counsel or parties who are not authorized
  to receive electronically Notices of Electronic Filing.

                                                        By: /s/ Daryl L. Saylor
                                                                Daryl L. Saylor




                                                   2
Case 1:18-cv-20394-RNS Document 130 Entered on FLSD Docket 09/24/2019 Page 3 of 3
                                                                          Case No. 18-CV-20394-RNS


  SERVICE LIST:

   David J. Chizewer (admitted pro hac vice)            Colette G. Matzzie (admitted pro hac vice)
   David E. Morrison (admitted pro hac vice)            Luke J. Diamond (admitted pro hac vice)
   Harleen Kaur (pro hac vice anticipated)              PHILLIPS & COHEN LLP
   Danielle K. Johnson (pro hac vice anticipated)       2000 Massachusetts Avenue
   Juan C. Arguello (pro hac vice anticipated)          NW Washington, DC 20036
   GOLDBERG KOHN LTD.                                   Tel: (202) 833-4567
   55 E. Monroe Street, Suite 3300                      cmatzzie@phillipsandcohen.com
   Chicago, IL 60603                                    ldiamond@phillipsandcohen.com
   Tel: (312) 201-4000/Fax: (312) 863-7472
   David.Chizewer@goldbergkohn.com                      Jeffrey W. Dickstein (FL Bar No. 434892)
   David.Morrison@goldbergkohn.com                      PHILLIPS & COHEN LLP
   Harleen.Kaur@goldbergkohn.com                        Southeast Financial Center
   Danielle.Johnsons@goldbergkohn.com                   200 S. Biscayne Blvd., Suite 2790
   Juan.Arguello@goldbergkohn.com                       Miami, Florida 33131
                                                        Tel: (305) 372-5200
   Edward H. Arens (admitted pro hac vice)              jdickstein@phillipsandcohen.com
   PHILLIPS & COHEN LLP
   100 The Embarcadero, Suite 300 San                   Erika Stephanie Whyte (FL Bar No. 91133)
   Francisco, CA 94105                                  JONES DAY
   Tel: (415) 836-9000                                  600 Brickell Ave., Suite 3300
   earens@phillipsandcohen.com                          Miami, FL 33131
                                                        Tel: (305) 714-9700
   Brandon L. Arnold (admitted pro hac vice)            ewhyte@jonesday.com
   Michael L. Waldman (admitted pro hac vice)           obencomo@jonesday.com
   Lauren M. Cassady (admitted pro hac vice)            ycabreracruz@jonesday.com
   Robbins, Russell, Englert, Orseck, Untereiner
   & Sauber, LLP                                        Jessica M. Sarkis
   2000 K Street NW, 4th Floor                          Stephen G. Sozio
   Washington DC 20006                                  JONES DAY
   Tel: (202) 775-4500                                  901 Lakeside Avenue
   barnold@robbinsrussell.com                           Cleveland, OH 44114
   mwaldman@robbinsrussell.com                          Tel: (216) 586-3939
                                                        jsarkis@jonesday.com
                                                        sgsozio@jonesday.com
   Laura F. Laemmle-Weidenfeld
   JONES DAY
   51 Louisiana Avenue, N.W.
   Washington, D.C. 2001
   Tel: (202) 879-3939
   lweidenfeld@jonesday.com




                                                    3
